ORDER

PER CURIAM.
Appellants Farrel Pride (“Pride”) and Burlington Northern Commercial Properties, Inc. (“BNCP”) appeal from the denial of a motion to set aside a default judgment in favor of Respondents C.A.T. Development, L.P., Rick Thompson, and Barbara Thompson (collectively referred to as “C.A.T.”). Pride and BNCP claim that their motion showed good cause for the default and demonstrated the existence of a meritorious defense. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).